DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the third Office Action on the merits for application no. 16/701,633 filed 03 December 2019. Claims 1-20 pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01 June 2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A coupling and control assembly comprising: a controllable coupling assembly including a first coupling member and a second coupling member supported for rotation relative to the first coupling member about an axis, the first coupling member having a first coupling face oriented to face radially with respect to the axis and having a speed sensor, the second coupling member having a second coupling face oriented to face radially with respect to the axis and having locking formations, the coupling members being positioned relative to each other so that the speed sensor is in a close-spaced opposition to the locking formations; a first electromechanical component configured to move a first locking element between (i) a coupling position in which the first locking element engages one of the locking formations to thereby prevent rotation of the second coupling member in a first direction about the axis and (ii) a non-coupling position in which the first locking element is disengaged from the locking formations; a second electromechanical component configured to move a second locking element between (i) a coupling position in which the second locking element engages one of the locking formations to thereby prevent rotation of the second coupling member in a second direction opposite to the first direction about the axis and (ii) a non-coupling position in which the second locking element is disengaged from the locking formations; wherein the speed sensor is configured to sense the locking formations rotate past the sensor as the second coupling member rotates relative to the first coupling member about the axis to generate a speed signal indicative of a speed of rotation of the second coupling member; and a controller 
Claim 11:
A coupling and control assembly comprising: a controllable coupling assembly including a first coupling member and a second coupling member supported for rotation relative to the first coupling member about an axis, the first coupling member having a first coupling face oriented to face radially with respect to the axis and having a speed sensor, the second coupling member having a second coupling face oriented to face radially with respect to the axis and having locking formations, the coupling members being positioned relative to each other so that the speed sensor is in a close-spaced opposition to the locking formations; a first electromechanical component configured to move a first locking element between (i) a coupling position in which the first locking element engages one of the locking formations to thereby prevent rotation of the second coupling member in a first direction about the axis and (ii) a non-coupling position in which the first locking element is disengaged from the locking formations; a second electromechanical component configured to move a second locking element 
Claim 17:
A method for use with a coupling and control assembly having (a) a controllable coupling assembly including a first coupling member and a second coupling member supported for rotation relative to the first coupling member about an axis, the first coupling member having a first coupling face oriented to face radially with respect to the axis and having a speed sensor, the second coupling 
Regarding claims 1, 11, and 17, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the claims require two electronically controlled pawls that are engaged based on the output of a speed sensor. Further, the claims require that at least one of the pawls is controlled to be moveable between an engaged and disengaged position, while the other pawl is set to a disengaged position when the speed sensor detects a speed that is lower than either a hill hold speed or above a park speed. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659